Appeal from a judgment (denominated order) of the Supreme Court, Onondaga County (Brian E DeJoseph, J.), entered April 18, 2012 in a CPLR article 78 proceeding. The judgment granted the motion of respondent to dismiss the petition and dismissed the petition.
It is hereby ordered that the judgment so appealed from is unanimously affirmed without costs.
Same memorandum as in Matter of Green Thumb Lawn Care, Inc. v Iwanowicz (107 AD3d 1402 [2013]). Present — Scudder, P.J., Smith, Centra, Garni and Sconiers, JJ.